Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1, 4-11, 14-23, and 78 are pending.  
Applicant’s election without traverse of Group I, claims 1, and 4-10, and species anti-cancer agent, whole blood, etc. in the reply filed on 5/11/2022 is acknowledged.
Claims 6 (non-elected species), 11, 14-23, and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2008.
Claims 1, 4, 5, and 7-10 are examined on the merits.

Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 7, and 9 are rejected under 35 USC § 102 (b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Dorman (Dorman, Fulminant babesiosis treated with clindamycin, quinine, and whole-blood exchange transfusion. Transfusion, (2000 Mar) Vol. 40, No. 3, pp. 375-80).  
Dorman teaches AB   BACKGROUND:  Babesiosis is an increasingly recognized parasitic infection with manifestations that range from a subclinical or mild flu-like illness to life-threatening disease.  Risk factors that may be associated with a more severe clinical course include immunosuppression, splenectomy, and advanced age.  The most effective chemotherapeutic regimen, clindamycin plus quinine, is sometimes ineffective in cases of severe disease.
           CASE REPORT:  A previously healthy, 58-year-old man was infected by Babesia microti, presumably through a tick bite.  He developed fulminant disease characterized by severe hemolytic anemia, disseminated intravascular coagulation, acute renal failure, and respiratory failure. There was no history of splenectomy or immunodeficiency.  He was given oral clindamycin (300 mg/4x/day) 2 days before admission.  Oral quinine (650 mg/3x/day) was added upon hospitalization.  There was no clinical improvement despite antibiotic therapy with clindamycin and quinine.  On the second hospital day, a whole-blood exchange transfusion was performed to simultaneously lower the parasite load and replace the patient's plasma.  With an automated blood cell separator, 87 percent of the patient's total blood volume was exchanged.  As replacement fluid, 6.7 L of packed RBCs reconstituted with FFP (average Hct, 33%) was used.  The patient's Hct increased from 26.9 percent before the exchange to 28.3 percent after the exchange.  The percentage of parasitized RBCs decreased from 13.8 percent just before exchange to 4.2 percent immediately after exchange.  There was rapid clinical improvement after the whole-blood exchange transfusion.  The patient's subsequent clinical course was marked by a disappearance of the parasitemia and continued slow, general improvement.  Therapy with clindamycin was continued for 14 days after the exchange transfusion and quinine for 17 days.
      CONCLUSION:  In cases of severe babesiosis (thus a method for administering a therapeutic agent to a patient), prompt institution of whole-blood (thus claim 7 is met, thus a blood product, thus comprises erythrocyte cells, thus claim 4 is met, thus claim 5 is met) exchange transfusion (thus parenterally administering, thus intravenous administration, thus claim 9 is met), in combination with appropriate antimicrobial therapy (thus an anti-microbial agent, thus claim 1 is met), can be life-saving (see Abstract).
          As discussed above, the cited references disclose a method of treating severe babesiosis with whole-blood exchange transfusion in combination with antimicrobial therapy. Although the cited reference does not explicitly teach the whole blood and antimicrobial therapy is in one composition, the term “in combination” would inherently imply that. Consequently, the claimed method appears to be anticipated by the references. 
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed method would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Soleimani Babadi et al (US 20140220163 A1).  

Soleimani Babadi et al teach the various embodiments herein provide a powdered composition of natural substances and a dietary plan for the treatment of abnormal effects of polypeptide alpha and beta hemoglobin chains. The embodiments herein also relate to a powdered mixture of natural materials to control/treat the abnormal effects of polypeptide alpha and beta hemoglobin chains in thalassemia patients. Currently there are no medicines that keep the blood factors at a normal level in thalassemia patients. Further, the treatments available for the thalassemia patients (thus a method for administering a therapeutic agent to a patient) are a blood transfusion (thus a blood product, thus comprises erythrocyte cells, thus whole blood, thus claims 4, 5, and 7 are met, thus parenterally administering, thus intravenous administration, thus claim 9 is met) with doxorubicin (thus anthracycline anti-cancer agent, thus claim 1 is met) and a bone marrow transplant. The therapies have several side effects. The powdered composition of natural materials and dietary plan eliminates the need for a surgery [0080].
 Therefore, the reference is deemed to anticipate the instant claim above.


Claims 1, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Watanabe et al (JP 48030376 B), as evidenced by Rafikova et al (Rafikova et al, Control of Plasma Nitric Oxide Bioactivity by Perfluorocarbons Physiological Mechanisms and Clinical Implications. Circulation. 2004;110:3573-3580)*.
Watanabe et al teach Blood substitutes having large O-carrying capacities can be prepd. from fluorocarbons (thus a therapeutic agent, a nitric oxide modulator as evidenced by Rafikova et al). Thus, 600g poly(oxyethylene)-poly(oxypropylene) (av. mol. wt. 8300) was dissolved in 6 l. H2O and filtered; 40 kg perfluorotributylamine was added; the vol. of the mixt. was adjusted to 10 l. with H2O; the mixt. was emulsified and mixed with 10 l. dextran (av. mol. wt. 40,000); the mixt. was stirred and centrifuged; the ppt. was dispersed in 5 l. H2O and NaCl 5.26, KCl 0.37, MgCl2 0.14, NaOAc 2,22, and Na gluconate 5.02 g were added. The total vol. was adjusted to 8 l. with H2O and the emulsion was centrifuged; the supernatant contg. 40% fluorocarbon was sterilized and sealed in ampules or bottles. Dogs and monkeys underwent whole blood transfusion (thus a blood product, thus comprises erythrocyte cells, thus claims 1, 4, 5, and 7 are met, thus intravenous, thus claim 9 is met) with blood contg. emulsion to 3% of hematocrite values. The animals survived without showing any apparent abnormality. The animals were sacrificed and autopsied 3 months after transfusion, indicating no harm to internal organs (see Abstract).

Rafikova et al teach Control of Plasma Nitric Oxide Bioactivity by Perfluorocarbons Physiological Mechanisms (thus a nitric oxide modulator) and Clinical Implications (see Title). Rafikova et al teach Perfluorocarbons (PFCs) are promising blood substitutes because of their chemical inertness and unparalleled ability to transport and upload O2 and CO2. Here, we report that PFC emulsions also efficiently absorb and transport nitric oxide (NO). The present study reveals a physiologically significant pool of endogenous plasma NO and underscores the crucial role of the circulating hydrophobic phase in modulating its bioactivity. The results also establish PFC as a conceptually new pharmacological tool for various cardiovascular complications associated with NO imbalance (see Abstract). Therefore, as evidenced by Rafikova et al , Perfluorocarbons is a nitric oxide modulator.
Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Claims 1, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sato et al (US 20050070872 A1).
Sato et al teach it is intended to provide a blood bag system comprising one or more of containers capable of holding a liquid, and a connecting tube connected liquid-tightly to the container, characterized in that at least one of the containers holds an inactivator that inactivates a pathogenic microorganism contained in blood (thus a blood product) and/or an anticoagulant; and the inactivator contains as a main component a platinum compound capable of binding to nucleic acids of the microorganism or an aquo complex of the platinum compound (thus a platinum-based antineoplastic compound). According to the present invention, an effect of inactivating pathogenic microorganisms is increased and an excellent sustained inactivation effect is provided. Furthermore, transfusion of inactivated blood after neutralization treatment (thus a method for administering a therapeutic agent to a patient, thus intravenous administration, thus claim 9 is met) enables supply of microbiologically and toxicologically safe blood preparations (see Abstract).  Sato et al teach the present invention also provides a method of inactivating a pathogenic microorganism in blood, including: adding a microorganism inactivator containing as a main component a platinum compound capable of binding to nucleic acids of the microorganism or an aquo complex of the platinum compound to a blood bag that holds blood collected in advance (thus whole blood, thus claim 7 is met) [0015]. Sato et al teach the blood bag system may have, in addition to the blood bag, one or more other containers for use in holding drugs and blood components such as erythrocytes (thus claims 4 and 5 are met), leukocytes, platelets, or plasma after separation [0031]. The present invention employs a platinum compound that is used as an anticancer agent and whose characteristics are widely known as an inactivator for pathogenic microorganisms in blood, and thus, the present invention is safe and the inactivator is easily available. Further, since there is no need to newly develop inactivators, the present invention is excellent in view of cost [0113].
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe et al and Rafikova et al as applied to claims 1, 4, 5, 7, and 9 above, and further in view of Biesel et al (US 5607830 A).
The teachings of Watanabe et al and Rafikova et al are set forth above and applied as before.
The teachings of Watanabe et al and Rafikova et al do not specifically teach autologous whole blood.
            Biesel et al teach there are many medical applications for such methods and apparatus. One of these fields of application is intraoperative autotransfusion, which represents a transfusion technique economizing in the use of extraneous blood and which has found wide application in the last ten years. Intraoperative auto-transfusion is a method for the retransfusion of blood collected from the operation site. Within the field of intraoperative autotransfusion so-called "whole blood transfusion methods" are able to be employed which only involve particle filtration of the collected blood, while more involved methods are the plasma separation and washing methods, which lead to a washed erythrocyte concentrate for retransfusion. The advantages of transfusion of autologous blood, that is to say blood from the patient as opposed to blood from another source (homologous blood) lie in the prevention of infectious diseases such as for example AIDS, hepatitis or others, and furthermore in the prevention of transfusion reactions owing to biological incompatibility and immune system reactions (col 1, lines 28-46).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use autologous whole blood from Biesel et al to the method of Watanabe et al since Biesel et al teach autologous whole blood has the advantageous of prevention of infectious diseases such as for example AIDS, hepatitis or others, and furthermore in the prevention of transfusion reactions owing to biological incompatibility and immune system reactions. Therefore, one of the ordinary skill in the art would have been motivated to use autologous whole blood transfusion from Biesel et al into the method of Watanabe et al.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al as applied to claims 1, 4, 5, 7, and 9 above, and further in view of Biesel et al (US 5607830 A).
The teachings of Sato et al are set forth above and applied as before.
The teachings of Sato et al do not specifically teach autologous whole blood.
            Biesel et al teach there are many medical applications for such methods and apparatus. One of these fields of application is intraoperative autotransfusion, which represents a transfusion technique economizing in the use of extraneous blood and which has found wide application in the last ten years. Intraoperative auto-transfusion is a method for the retransfusion of blood collected from the operation site. Within the field of intraoperative autotransfusion so-called "whole blood transfusion methods" are able to be employed which only involve particle filtration of the collected blood, while more involved methods are the plasma separation and washing methods, which lead to a washed erythrocyte concentrate for retransfusion. The advantages of transfusion of autologous blood, that is to say blood from the patient as opposed to blood from another source (homologous blood) lie in the prevention of infectious diseases such as for example AIDS, hepatitis or others, and furthermore in the prevention of transfusion reactions owing to biological incompatibility and immune system reactions (col 1, lines 28-46).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use autologous whole blood from Biesel et al to the method of Sato et al since Biesel et al teach autologous whole blood has the advantageous of prevention of infectious diseases such as for example AIDS, hepatitis or others, and furthermore in the prevention of transfusion reactions owing to biological incompatibility and immune system reactions. Therefore, one of the ordinary skill in the art would have been motivated to use autologous whole blood transfusion from Biesel et al into the method of Sato et al.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al as applied to claims 1, 4, 5, 7, and 9 above, and further in view of Faivre et al (US 20150190465 A1).
The teachings of Sato et al are set forth above and applied as before.
The teachings of Sato et al do not specifically teach the patient suffers from cancer.
            Faivre et al teach conventional methods for treating or managing cancer according to the invention include, but are not limited to, surgery, blood transfusion, immunotherapy, biological therapy, radiation therapy and any other non-drug based therapies [0082].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient suffers from cancer since as evidenced by Faivre et al, conventional methods for treating or managing cancer encompasses blood transfusion. Therefore, one of the ordinary skill in the art would have been motivated to use the method of Sato et al to treat a cancer patient.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655